260 S.W.3d 438 (2008)
Shelly Renea OSIA, Appellant,
v.
Raymond Charles OSIA, Respondent.
No. ED 90503.
Missouri Court of Appeals, Eastern District, Division Three.
August 19, 2008.
Charles D. Sindel, Clayton, MO, for appellant.
Angelyn P. Mitchell, St. Louis, MO, for respondent.
Before ROBERT G. DOWD, JR., P.J. and CLIFFORD H. AHRENS and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Shelly Renea Osia ("Mother") appeals the judgment denying her motion to relocate with the three minor children born of her marriage to Raymond Charles Osia. Mother contends the trial court erred in denying her request to relocate the minor children where the evidence showed the relocation was in the best interest of the child, the request was made in good faith and the relocation complied with Section 452.377, RSMo 2000. Mother also argues the trial court erred in not making written findings on the best interest of the child factors set forth in Section 452.375.2, RSMo Cum.Supp.2007.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).